 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11    LAMARTICE, WRIGHT,                             Case No. 2:18-cv-02136-RCJ-VCF
12                       Petitioner,                 ORDER
13            v.
14    B. WILLIAMS,
15                       Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (third request) (ECF

18   No. 22), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

20   (third request) (ECF No. 22) is GRANTED. Petitioner will have up to and including April 27,

21   2020, to file a first amended petition.

22          DATED:
                          March 30, 2020.
23                                                             ______________________________
                                                               ROBERT C. JONES
24                                                             United States District Judge
25

26
27

28
                                                     1
